DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 109, shoulder straps.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 1 contains three instances of reference character 104 which is designated a “seat” in the specification. The first instance has an arrow pointing to the seat while the other two instances have lead lines pointing to what appears to be the strap system. It appears as though the upper of the two instances with lead lines pointing to the strap should therefore be replaced with 109 to indicate shoulder straps and the lower should be removed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper housing securing a motor and a CPU in claims 1 and 10; the altimeter located in the upper housing of claims 3 and 12; the power source located within the upper housing in claims 6 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 objected to because of the following informalities:  
In line 5 of claim 1, the phrase “and” should be added after the semicolon. 
In line 7 of claim 10, the phrase “and” should be added after the semicolon. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 14, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: Claims 5 and 14. Each of the claims recites the phrase “the propeller” in line 2. Claims 5 and 14 draw dependency from independent claims 1 and 10, respectively, wherein claims 1 and 10 each recite “at least one propeller.” It is presently unclear if claims 5 and 14 are further limiting the “at least one propeller” of the independent claims to a single propeller or, in the instance that there is more than one propeller in the independent claim, it is unclear what the antecedent basis for “the propeller” is as no indication of how a propeller in a drone having more than one propeller is to be selected. 
Re: Claims 8 and 17. Claim limitation "safety strap system" has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. First, the term “system” has been found to be a generic placeholder for invoking 35 USC 112(f) See MPEP 2181 §I.A. Second, the placeholder is preceded by the modifier “safety strap” wherein a “strap” appears to be a structural modifier capable of providing safety to an occupant. However, it is unclear what is required by “strap” to constitute a “safety system” (e.g. shoulder straps and a waist strap including a buckle). Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/47978 A2 to Moshier et al. in view of US 2461348 to Pentecost.  
Re: Claim 1. Moshier et al. teach a high rise building escape (the drone being a “high rise building escape” drone is interpreted to be an intended usage of the drone. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).) drone (paragraph [0001] - manned and unmanned VTOL aircraft; Figure 1, 100, aircraft; [0022] - aircraft may have human pilot or may be remotely or autonomously piloted), the drone comprising:
a frame (110, airframe) having a spine ([0023] - airframe constructed from tubular structure capable of supporting components. In paragraph [0024] of the present application, the spine is defined as being made from tubing and forming a rigid member to which other parts of the drone are attached, such that the frame of Moshier et al. is commensurate with the Applicant’s definition of a spine) and an upper housing (170, upper housing);
the upper housing securing a motor ([0025] - the airframe 110 supports aircraft systems such as the engine, support electronics, fuel source, etc. and the engine may comprise an electrical motor) and a CPU operably connected to the motor ([0055] - aircraft comprises an autonomous flight computer which may be fly-by-wire and operated autonomously and/or remotely. In view of [0025], the computer is housed on the airframe 110 within the fairing 170);
the motor rotatably coupled to at least one propeller (Fig. 1, 200, ducted fan assemblies driven by the engine [0027] in view of [0025] wherein the engine is an electric motor); and
plurality of feet secured to a bottom of the spine (140, forward leg and 150, rear legs with foot, 160, and skids/pads, 155; [0024] - airframe includes support structures to hold the vehicle on the ground. Fig. 1 illustrates the legs, 140/150, as being below the airframe 110).
In paragraph [0022], Moshier et al. teaches that the pilot is shown to be standing in Fig. 1 but other embodiments wherein the pilot is seated are understood. However, Moshier et al. do not expressly disclose that the aircraft comprises a seat secured to the spine below the upper housing.
Pentecost teaches a comparable aircraft (Fig. 1) comprising a spine (48) coupled to at least one propeller (58), a power plant (28), and landing legs (14, 16, 18) in a similar configuration. Pentecost depicts the aircraft comprising a seat (10) secured to the lower portion of the spine and a platform (20) which acts as a foot rest for the pilot in a seated position. 
The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide a seat and foot rest configuration as taught by Pentecost in a similar manner to the base device of Moshier et al. to provide a seated position as outlined by Moshier which provides the comfort and functionality of providing supports for both the pilot/passengers buttocks and feet. 
Re: Claim 2. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 1, wherein Moshier et al. teaches that the CPU contains autopilot to navigate the drone to the ground ([0055] - the flight computer is pre-programmed to command the control systems).
Re: Claim 3. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 1, however, it is not expressly disclosed that the drone further comprises an altimeter located in the upper housing. Examiner gives Official Notice that altimeters are well-known instruments used in both manned and unmanned aircraft for measuring altitude to relay the information to a pilot and/or autopilot for flight control of the altitude of the aircraft. As outlined above, Moshier et al. teaches both manned and unmanned flight of the same aircraft using fly-by-wire (manned flight) and programming (unmanned flight). Moshier et al. also teaches in paragraph [0060] that the altitude of the aircraft can be set by the pilot and/or autopilot. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide an altimeter on the drone to provide sensor data relating to the altitude of the aircraft to provide the pilot and/or autopilot with the necessary information to allow control of the altitude as described to be provided. As outlined above, Moshier et al. teaches that the fairing (117) houses the electronics for the aircraft such that placing the altimeter in said housing would have been obvious in view of the teaching. 
Re: Claim 4. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 1, however, it is not expressly disclosed that the drone further comprises at least one additional seat secured to the spine below the upper housing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least one additional seat secured to the spine below the upper housing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to provide at least a second seat for a copilot or additional passenger.  
Re: Claim 6. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 1, further comprising a power source located within the upper housing ([0025] of Moshier et al. teach that the housing comprises the engine and power source, i.e. fuel tank, and that the engine may be an electric motor instead. An electric motor requires a power source such that one of ordinary skill in the art would recognize that the fuel tank would be substituted with a battery, fuel cell, or the like to provide power to the motor to allow operation thereof. Moshier et al. teaches that the fuel tank is located in the housing such that the electrical power source would obviously be provided in the same location).
Re: Claim 7. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 1. Moshier et al. teaches that at least one landing leg incorporates a shock absorber, spring, compression struts or other mechanisms to absorb impact during landing in paragraph [0024]. However, Moshier et al. does not expressly disclose that each of the plurality of feet are shock absorbing feet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide shock absorbing feet on each of the plurality of feet, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to provide shock absorbing feet on each of the three legs of Moshier et al. to improve/increase the shock absorption during landing of the vehicle. 
Re: Claim 8. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 1. Pentecost teaches that the seat (20) includes a safety strap system (24, safety belt). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide the safety strap system as taught by Pentecost to the combined device to ensure that the operator remains in the seat during flight, thereby improving operator safety. 
Re: Claim 9. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 1. As outlined above, Moshier et al. teaches that the drone further comprises a platform (120) perpendicularly connected to the drone which is above the plurality of feet (160, 155). Additionally, Pentecost depicts a platform (Fig. 1, 18) for supporting an operators feet which is below the seat (2) and above the feet (12, 14, 16). In providing the seat of Pentecost to the base device of Moshier, the platform of Moshier (120) would be maintained in the same location with the seat provided above in roughly the position that the user in Figure 2 could be bending at the knees and hips to achieve a seated position. In making the combination, the platform (12) would be connected to the spine (110) below the seat but above the plurality of feet (160, 155). 
Re: Claim 10. Moshier et al. teach a high rise building escape (the drone being a “high rise building escape” drone is interpreted to be an intended usage of the drone. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)) drone (paragraph [0001] - manned and unmanned VTOL aircraft; Figure 1, 100, aircraft; [0022] - aircraft may have human pilot or may be remotely or autonomously piloted), the drone comprising:
a frame (110, airframe) having a spine ([0023] - airframe constructed from tubular structure capable of supporting components. In paragraph [0024] of the present application, the spine is defined as being made from tubing and forming a rigid member to which other parts of the drone are attached, such that the frame of Moshier et al. is commensurate with the Applicant’s definition of a spine) and an upper housing (170, upper housing);
the upper housing securing a motor ([0025] - the airframe 110 supports aircraft systems such as the engine, support electronics, fuel source, etc. and the engine may comprise an electrical motor) and a CPU operably connected to the motor ([0055] - aircraft comprises an autonomous flight computer which may be fly-by-wire and operated autonomously and/or remotely. In view of [0025], the computer is housed on the airframe 110 within the fairing 170);
the motor rotatably coupled to at least one propeller (Fig. 1, 200, ducted fan assemblies driven by the engine [0027] in view of [0025] wherein the engine is an electric motor); 
a control panel (350, joysticks and other controls - [0056]), wherein the control panel is operably coupled to the CPU such that the control panel operates the drone ([0063[-[0070] - joystick sends messages to flight control system to operate the drone; [0078] - fly-by-wire controls using joy sticks); and
plurality of feet secured to a bottom of the spine (140, forward leg and 150, rear legs with foot, 160, and skids/pads, 155; [0024] - airframe includes support structures to hold the vehicle on the ground. Fig. 1 illustrates the legs, 140/150, as being below the airframe 110).
In paragraph [0022], Moshier et al. teaches that the pilot is shown to be standing in Fig. 1 but other embodiments wherein the pilot is seated are understood. However, Moshier et al. do not expressly disclose that the aircraft comprises a seat secured to the spine below the upper housing or that the control panel is secured to the seat. 
Pentecost teaches a comparable aircraft (Fig. 1) comprising a spine (48) coupled to at least one propeller (58), a power plant (28), and landing legs (14, 16, 18) in a similar configuration. Pentecost depicts the aircraft comprising a seat (10) secured to the lower portion of the spine and a platform (20) which acts as a foot rest for the pilot in a seated position. 
The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide a seat and foot rest configuration as taught by Pentecost in a similar manner to the base device of Moshier et al. to provide a seated position as outlined by Moshier which provides the comfort and functionality of providing supports for both the pilot/passengers buttocks and feet. After providing the seat as taught by Pentecost to the base device of Moshier et al., the control panel of Moshier et al. (350, joysticks) would be secured to the seat through a number of intermediate elements including arms, 210, and the airframe, 110). 
Re: Claim 11. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 10, wherein Moshier et al. teaches that the CPU contains autopilot to navigate the drone to the ground ([0055] - the flight computer is pre-programmed to command the control systems).
Re: Claim 12. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 10, however, it is not expressly disclosed that the drone further comprises an altimeter located in the upper housing. Examiner gives Official Notice that altimeters are well-known instruments used in both manned and unmanned aircraft for measuring altitude to relay the information to a pilot and/or autopilot for flight control of the altitude of the aircraft. As outlined above, Moshier et al. teaches both manned and unmanned flight of the same aircraft using fly-by-wire (manned flight) and programming (unmanned flight). Moshier et al. also teaches in paragraph [0060] that the altitude of the aircraft can be set by the pilot and/or autopilot. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide an altimeter on the drone to provide sensor data relating to the altitude of the aircraft to provide the pilot and/or autopilot with the necessary information to allow control of the altitude as described to be provided. As outlined above, Moshier et al. teaches that the fairing (117) houses the electronics for the aircraft such that placing the altimeter in said housing would have been obvious in view of the teaching. 
Re: Claim 13. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 10, however, it is not expressly disclosed that the drone further comprises at least one additional seat secured to the spine below the upper housing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least one additional seat secured to the spine below the upper housing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to provide at least a second seat for a copilot or additional passenger.  
Re: Claim 15. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 10, further comprising a power source located within the upper housing ([0025] of Moshier et al. teach that the housing comprises the engine and power source, i.e. fuel tank, and that the engine may be an electric motor instead. An electric motor requires a power source such that one of ordinary skill in the art would recognize that the fuel tank would be substituted with a battery, fuel cell, or the like to provide power to the motor to allow operation thereof. Moshier et al. teaches that the fuel tank is located in the housing such that the electrical power source would obviously be provided in the same location).
Re: Claim 16. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 10. Moshier et al. teaches that at least one landing leg incorporates a shock absorber, spring, compression struts or other mechanisms to absorb impact during landing in paragraph [0024]. However, Moshier et al. does not expressly disclose that each of the plurality of feet are shock absorbing feet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide shock absorbing feet on each of the plurality of feet, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to provide shock absorbing feet on each of the three legs of Moshier et al. to improve/increase the shock absorption during landing of the vehicle. 
Re: Claim 17. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 1. Pentecost teaches that the seat (20) includes a safety strap system (24, safety belt). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide the safety strap system as taught by Pentecost to the combined device to ensure that the operator remains in the seat during flight, thereby improving operator safety. 
Re: Claim 18. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 11. Moshier et al. as outlined above teaches that the autonomous flight computer may be fed by fly-by-wire commands from a pilot, remote, or pre-programmed commands. However, it is not expressly disclosed that the control panel has a selector for selecting manual control or autopilot. Examiner gives Official Notice that it is well-known in the art to provide selectors for selecting manual control or autopilot on a aerial vehicle intended for both manned and autonomous control. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide a selector on the control panel of Moshier et al. to provide the ability to switch between manual and autonomous control of the vehicle to increase the functionality of the vehicle, as well as, to allow a pilot to switch to autonomous control to take a rest from piloting or to switch to manual control in an emergency or desire to deviate from the autonomous flight plan. 
Re: Claim 19. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 1. As outlined above, Moshier et al. teaches that the drone further comprises a platform (120) perpendicularly connected to the drone which is above the plurality of feet (160, 155). Additionally, Pentecost depicts a platform (Fig. 1, 18) for supporting an operators feet which is below the seat (2) and above the feet (12, 14, 16). In providing the seat of Pentecost to the base device of Moshier, the platform of Moshier (120) would be maintained in the same location with the seat provided above in roughly the position that the user in Figure 2 could be bending at the knees and hips to achieve a seated position. In making the combination, the platform (12) would be connected to the spine (110) below the seat but above the plurality of feet (160, 155). 
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/47978 A2 to Moshier et al. in view of US 2461348 to Pentecost, in further view of US 2018/0312257 to Near. 
Re: Claim 5. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 1 as outlined above. However, it is not expressly disclosed that the drone further comprises a safety grate located about the underside of the propeller.
Near teaches a comparable drone having a spine (Fig. 2A, 204) coupled to one or more propellers (210A-F) wherein a passenger/operator is located along the spine below the propellers. Near also teaches a safety grate (216, guard assembly) located about the underside of the propeller(s) to prevent contact between the operator and the rotor assemblies ([0044]. Near also teaches that the rotor assemblies are electric ducted fans ([0039], [0041]) wherein the guard below the ducted fans provides additional protection over the ducts. 
The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide a safety grate (i.e. guard assembly) as taught by Near to the base device of Moshier et al. in view of Pentecost to increase the safety of the operator/passenger below the ducted fans. 
Re: Claim 14. Moshier et al. in view of Pentecost render obvious the high rise building escape drone of claim 10 as outlined above. However, it is not expressly disclosed that the drone further comprises a safety grate located about the underside of the propeller.
Near teaches a comparable drone having a spine (Fig. 2A, 204) coupled to one or more propellers (210A-F) wherein a passenger/operator is located along the spine below the propellers. Near also teaches a safety grate (216, guard assembly) located about the underside of the propeller(s) to prevent contact between the operator and the rotor assemblies ([0044]. Near also teaches that the rotor assemblies are electric ducted fans ([0039], [0041]) wherein the guard below the ducted fans provides additional protection over the ducts. 
The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide a safety grate (i.e. guard assembly) as taught by Near to the base device of Moshier et al. in view of Pentecost to increase the safety of the operator/passenger below the ducted fans. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                     

/Christopher D Hutchens/Primary Examiner, Art Unit 3647